Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Harman International Industries, Incorporated: We consent to the incorporation by reference in the Registration Statement Nos. 33-28973, 33-60236, 33-59605, 333-02197, 333-28793, 333-32673, 333-103487 and 333-103488 on Form S-8 of Harman International Industries, Incorporated of our reports dated August 29, 2008, with respect to the consolidated balance sheets of Harman International Industries, Incorporated and subsidiaries as of June 30, 2008 and 2007, and the related consolidated statements of operations, cash flows, and shareholders equity and comprehensive income, and the related financial statement schedule, for each of the years in the three-year period ended June 30, 2008, and the effectiveness of internal control over financial reporting as of June 30, 2008, which reports appear in the June 30, 2008 annual report on Form 10-K of Harman International Industries, Incorporated. As discussed in Note 11 to the consolidated financial statements, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes an interpretation of FASB Statement No. 109, effective July 1, (signed)
